Title: To John Adams from Oliver Wolcott, Jr., 28 February 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



TD Feby 28h. 1799

The Secy of the Treasy respectfully represents to the President of the United States.
That Waterman Thomas Collector for the District of Waldoborough in the State of Massachusetts and Inspector of the Revenue for the said Port;—has neglected to comply with repeated instructions from the Offices of the Secy and Comptroller of the Treasy. requiring him to render his accounts,  that no Weekly Returns of Cash have been recd. since Sept. 30th. 1797,  when he was possessed of about 2800 Dollars of public money, which he has neglected to remit according to his duty.
The Secy is of     respectfully of it submits, it to the President it as his opinion that according to established maxims the said Waterman Thomas ought to the removal of the said Waterman Thomas from Office is expedient & proper.All which

